Title: From Benjamin Franklin to William Strahan, 8 August 1752
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. Augt. 8, 1752
I wrote to you the 20th of June per Mr. Sterling (who I hope is by this Time safe arrived in England) and sent you a Bill of £50 sterling with a List of Books to be procured for our Library. Enclos’d is a Copy, and the 2d Bill.
I wrote at the same Time for a Pair of Globes of 6, or 8 Guineas Price; a concave Mirror of 12 Inches Diameter and a large Popple’s Mapp; sent you 9 Guineas, and promis’d a Bill per next Ship, which I now accordingly send. It is £20 sterling drawn by Mary Stevens on Alexr. Grant, Esqre. When paid, please to credit my Account with it.
I have only the 1st vol. of Bower’s History of the Popes. I hear a 2d is publish’d; please to send it bound, dark sprinkled, filleted and letter’d.
I wrote you a few Days since, recommending to your Notice an old Acquaintance, who is bound Home from Maryland, to obtain holy Orders. His Name Matthias Harris. Any Civilities you show him, as he will be an entire Stranger in London, I shall gratefully acknowledge—only I ought to acquaint you, that he has always had a strong Panchant to the buying of Books, and that some late Misfortunes have rendered it more inconvenient to him to gratify that Taste than it has been heretofore.
My Wife, Son and Daughter, desire to be respectfully remember’d to you, Mrs. Strahan and Master Billy. I am, Dear Sir, Your obliged humble Servant
B Franklin
